Eustis, C. J.
I concur in the decree reversing the judgment of the district court, on the legal principle determined in the case of Copeland v. Labatut, and cases cited, in the opinion of the court. I do not think that a party, unless he shows an interest, as decided in those cases, can object to the forms of proceeding of a judicial sale under the monition act of 1834. That act requires, in express terms, the party making the opposition to have some right to the property which is the subject of the sale. Under the statute, the sale by the sheriff ought to stand confirmed.